Exhibit LACLEDE GAS COMPANY STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Six Months Ended March 31, March 31, (Thousands) 2008 2007 2008 2007 Operating Revenues: Utility $ 507,089 $ 493,593 $ 827,981 $ 842,081 Other 740 778 1,526 1,440 Total Operating Revenues 507,829 494,371 829,507 843,521 Operating Expenses: Utility Natural and propane gas 377,526 373,576 600,367 625,099 Other operation expenses 38,989 36,816 74,202 70,496 Maintenance 5,814 6,060 12,049 11,658 Depreciation and amortization 8,763 8,568 17,476 17,065 Taxes, other than income taxes 29,255 28,348 45,936 47,107 Total Utility Operating Expenses 460,347 453,368 750,030 771,425 Other 805 784 1,530 1,435 Total Operating Expenses 461,152 454,152 751,560 772,860 Operating Income 46,677 40,219 77,947 70,661 Other Income and (Income Deductions) – Net (523 ) 458 1,509 3,201 Interest Charges: Interest on long-term debt 4,875 5,625 10,001 11,251 Other interest charges 2,720 2,927 6,736 6,347 Total Interest Charges 7,595 8,552 16,737 17,598 Income Before Income Taxes 38,559 32,125 62,719 56,264 Income Tax Expense 13,259 11,407 21,624 19,871 Net Income 25,300 20,718 41,095 36,393 Dividends on Redeemable Preferred Stock 9 11 19 23 Earnings Applicable to Common Stock $ 25,291 $ 20,707 $ 41,076 $ 36,370 See Notes to Financial Statements. 1 LACLEDE GAS COMPANY STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended Six Months Ended March 31, March 31, (Thousands) 2008 2007 2008 2007 Net Income $ 25,300 $ 20,718 $ 41,095 $ 36,393 Other Comprehensive Income (Loss), Before Tax: Amortization of actuarial loss included in net periodic pension cost 43 — 86 — Income Tax Expense Related to Items of Other Comprehensive Income 16 — 33 — Other Comprehensive Income, Net of Tax 27 — 53 — Comprehensive Income $ 25,327 $ 20,718 $ 41,148 $ 36,393 See Notes to Financial Statements. 2 LACLEDE GAS COMPANY BALANCE SHEETS (UNAUDITED) March 31, Sept. 30, March 31, (Thousands) 2008 2007 2007 ASSETS Utility Plant $ 1,204,984 $ 1,187,828 $ 1,165,232 Less:Accumulated depreciation and amortization 398,661 394,034 388,775 Net Utility Plant 806,323 793,794 776,457 Other Property and Investments 37,585 36,933 36,323 Current Assets: Cash and cash equivalents 4,850 2,454 4,976 Accounts receivable: Gas customers – billed and unbilled 190,298 102,224 153,538 Associated companies 204 253 226 Other 35,015 8,973 45,424 Allowances for doubtful accounts (13,478 ) (10,961 ) (13,966 ) Delayed customer billings 40,417 — 36,377 Inventories: Natural gas stored underground at LIFO cost 31,730 138,198 43,940 Propane gas at FIFO cost 19,904 19,950 19,951 Materials, supplies, and merchandise at average cost 5,283 4,864 5,774 Derivative instrument assets 13,773 26,296 16,764 Unamortized purchased gas adjustments 4,365 12,813 17,990 Deferred income taxes 4,114 275 3,781 Prepayments and other 5,469 6,970 5,552 Total Current Assets 341,944 312,309 340,327 Deferred Charges: Prepaid pension cost — — 58,240 Regulatory assets 265,495 285,054 155,786 Other 4,836 3,113 4,693 Total Deferred Charges 270,331 288,167 218,719 Total Assets $ 1,456,183 $ 1,431,203 $ 1,371,826 3 LACLEDE GAS COMPANY BALANCE SHEETS (Continued) (UNAUDITED) March 31, Sept. 30, March 31, (Thousands, except share amounts) 2008 2007 2007 CAPITALIZATION AND LIABILITIES Capitalization: Common stock and Paid-in capital (10,365, 10,307, and 10,252 shares issued, respectively) $ 154,560 $ 151,510 $ 148,599 Retained earnings 220,917 195,728 215,442 Accumulated other comprehensive loss (1,674 ) (1,727 ) (834 ) Total Common Stock Equity 373,803 345,511 363,207 Redeemable preferred stock (less current sinking fund requirements) 467 627 627 Long-term debt (less current portion) 309,152 309,122 309,082 Total Capitalization 683,422 655,260 672,916 Current Liabilities: Notes payable 171,650 211,400 117,050 Accounts payable 92,422 45,084 80,034 Accounts payable – associated companies 4,563 4,065 12,078 Advance customer billings — 25,440 — Current portion of long-term debt and preferred stock 160 40,160 40,160 Wages and compensation accrued 11,880 11,532 11,175 Dividends payable 8,306 7,974 7,964 Customer deposits 13,960 15,899 15,678 Interest accrued 9,888 10,806 10,621 Taxes accrued 33,345 19,210 45,793 Other 6,804 5,342 6,156 Total Current Liabilities 352,978 396,912 346,709 Deferred Credits and Other Liabilities: Deferred income taxes 234,122 223,192 219,871 Unamortized investment tax credits 4,086 4,200 4,318 Pension and postretirement benefit costs 67,515 63,678 22,182 Asset retirement obligations 26,835 26,054 25,496 Regulatory liabilities 64,027 39,589 58,058 Other 23,198 22,318 22,276 Total Deferred Credits and Other Liabilities 419,783 379,031 352,201 Total Capitalization and Liabilities $ 1,456,183 $ 1,431,203 $ 1,371,826 See Notes to Financial Statements. 4 LACLEDE GAS COMPANY STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended March 31, (Thousands) 2008 2007 Operating Activities: Net Income $ 41,095 $ 36,393 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 17,476 17,065 Deferred income taxes and investment tax credits (2,971 ) (19,985 ) Other – net 1,097 535 Changes in assets and liabilities: Accounts receivable – net (111,550 ) (87,000 ) Unamortized purchased gas adjustments 8,448 26,391 Deferred purchased gas costs 53,094 64,706 Accounts payable 47,836 36,347 Delayed customer billings - net (65,857 ) (67,820 ) Taxes accrued 14,135 30,248 Natural gas stored underground 106,468 93,477 Other assets and liabilities 13,300 2,413 Net cash provided by operating activities 122,571 132,770 Investing Activities: Capital expenditures (26,407 ) (26,149 ) Other investments 237 (21 ) Net cash used in investing activities (26,170 ) (26,170 ) Financing Activities: Maturity of first mortgage bonds (40,000 ) — Repayment of short-term debt – net (39,750 ) (90,250 ) Dividends paid (16,079 ) (15,466 ) Issuance of common stock to Laclede Group 1,967 1,877 Preferred stock reacquired (160 ) (159 ) Other 17 60 Net cash used in financing activities (94,005 ) (103,938 ) Net Increase in Cash and Cash Equivalents 2,396 2,662 Cash and Cash Equivalents at Beginning of Period 2,454 2,314 Cash and Cash Equivalents at End of Period $ 4,850 $ 4,976 Supplemental Disclosure of Cash Paid (Refunded) During the Period for: Interest $ 17,880 $ 16,828 Income taxes 6,925 (14,043 ) See Notes to Financial Statements. 5 LACLEDE GAS COMPANY NOTES TO FINANCIAL STATEMENTS 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These notes are an integral part of the accompanying financial statements of Laclede Gas Company (Laclede Gas or the Utility). In the opinion of Laclede Gas, this interim report includes all adjustments (consisting of only normal recurring accruals) necessary for the fair presentation of the results of operations for the periods presented. This Form 10-Q should be read in conjunction with the Notes to Financial Statements contained in Laclede Gas’ Fiscal Year2007 Form 10-K. Laclede Gas is a regulated natural gas distribution utility having a material seasonal cycle. As a result, these interim statements of income for Laclede Gas are not necessarily indicative of annual results or representative of succeeding quarters of the fiscal year. Due to the seasonal nature of the business of Laclede Gas, earnings are typically concentrated in the November through April period, which generally corresponds with the heating season. BASIS OF PRESENTATION - In compliance with generally accepted accounting principles, transactions between
